DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 12-14 are  rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US 7,727,800 B2) in view of CHOI et al. (US 2021/0069811 A1)  in view of  Kostner et al. (US 2014/0311652 A1).
Regarding claim 1,  Wan discloses,


    PNG
    media_image1.png
    628
    836
    media_image1.png
    Greyscale

A bonding apparatus (see Fig. 2 as annotated above) comprising:
a bond head structure comprising: 
 5a bond head collet (14, col. 3, line 46) configured to hold an electrical component (16, col. 3, line 47) to be bonded to a bonding area of a base member (20, col. 3, lines 51-53); 
a connecting unit (as marked)  to which the bond head collet is attached; 
and a look-through passage (12) extending through….. the connecting unit along a central axis of the bond head structure (as seen);  
10an optical unit (optical assembly 24, col. 4, line 5) positioned relative to the bond head structure to view and inspect the electrical component through the look-through passage of the bond head structure (the viewing axis of the dual-optics assembly 24 is aligned with the longitudinal axis of the cavity 12 in order to capture an image of a die 16 held by the pick-up tool 14 at an opposite opening of the cavity 12. The bond head is configured such that orientation of die 16 being held by 14 between optical assembly and die bonding site is viewable by the optical assembly; see col. 4, lines 10-19);
But Wan does not explicitly discloses,
the look through passage extending through the bond head collet
 and an actuator unit configured to move the connecting unit of the bond head structure based on the inspection of the electrical component by the optical unit, to 15align the electrical component with the bonding area of the base member.
Wan addionally discloses,
	Pick up tool 14 at opposite opening of cavity 12 ( Col. 4, line 13).
The cavity 12 should have a sufficient width so that the first and second optical systems 26, 28 can both simultaneously view the die 16 through the cavity 12 (Col. 4, line 14-16)
 pick-up tool 14, such as a collet, which is configured to pick up a die 16 from a supply of semiconductor dice at a wafer platform 18 by vacuum suction or by gripping (Col. 3, line 46-49).
Meanwhile, CHOI discloses,  
A central vacuum channel 151h extending vertically through the collet 150 (Fig. 3, para [0039])
The central vacuum channel 151h may be centrally formed at the collet 150 when viewed from a top side (para [0040])
A semiconductor chip is held by suction by reducing the internal pressure of the through hole 170h through the vacuum channel 150h (para [0044]).


    PNG
    media_image2.png
    277
    508
    media_image2.png
    Greyscale


It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify Wan such that the collet 14 is configured to have a  vacuum channel 151h  extending vertically through the collet and centrally formed when viewed from top side such that the look through passage extending through the bond head collet, according to disclosing of Cheung above, in order to pick up the semiconductor die (16) at a wafer platform 18 by vacuum suction, as taught by Wan above.
Wan & CHOI still does not explicitly disclose, 
and an actuator unit configured to move the connecting unit of the bond head structure based on the inspection of the electrical component by the optical unit, to 15align the electrical component with the bonding area of the base member
Wan additionally discloses,
The bond head 10 is movable between the wafer platform 18 and a die bonding site. After the die 16 is picked up, it is then placed onto the die bonding site that is located on a substrate 20, where it is bonded (col. 3, line 50-53).

And Kostner discloses, 
 actuators 16 ( para [0068] Fig. 7) mounted on bond head structure 2 (para [0005]) and  used as a sensor in order to detect and measure a potentially inclined position of the suction member 3 which occurs during the impact of the semiconductor chip 4 on the substrate 6 (Fig. 5-6, para [0069])
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify Wan & CHOI such that the bond head structure  is configured with an actuator unit 16, according to disclosing of Kostner above, in order to detect and measure a potentially inclined position of the collet 14 (suction member) which might occur during the impact of 16 on the base member 20 (i.e. while placing the die 16 onto the die bonding site on 20), in order to correct an inclined position of the collet (i.e. suction member) produced during the build-up of the bonding force, as taught by Costner (see abstract).
Wan, Choi & Costner above discloses, corner
and an actuator unit  (16 in combination) configured to move the connecting unit of the bond head structure based on the inspection of the electrical component by the optical unit, to 15align the electrical component with the bonding area of the base member (as per combination, 16 is configured to correct inclination of collet 14 to align it with bonding area on 20 while placing the die 16 on 20 using optical assembly 24).

Regarding claim 2,  Wan, Choi & Costner disclose the bonding apparatus of claim 1 and further disclose, wherein the look-through passage comprises at least one slot (cavity 12 of Wan or 151h of Choi ).

Regarding claim 12, Wan, Choi & Costner disclose the bonding apparatus of claim 1 and Wan further disclose, wherein the electrical component comprises a surface including a fiducial mark thereon, and the look- through passage is configured to allow the optical unit to view and inspect the fiducial mark directly through the look-through passage above the bonding area (alignment patterns formed at the corners of the die 16, which may be in the form of fiducial  marks 30, are viewable simultaneously by the optical systems 26, 28, Col. 4, line 25-26).

Regarding claim 13, Wan, Choi & Costner disclose the bonding apparatus according to claim 12and further discloses , wherein the look-through passage is configured to allow the optical unit to view and inspect the fiducial mark such that a boundary of the look-through passage is arranged at least partially around the fiducial mark (alignment patterns formed at the corners of the die 16, which may be in the form of fiducial  marks 30, are viewable simultaneously by the optical systems 26, 28, Col. 4, line 25-26, viewing through cavity 12 as obvious in Fig. 2).

Regarding claim 14, Wan, Choi & Costner disclose the bonding apparatus according to claim 12 and further discloses, wherein the look-through passage comprises a slot (151h through the collet 14 in combination) and the look-through passage is configured to allow the optical unit to view and inspect the fiducial mark at an end of the slot (Pick up tool/collet 14 at opposite opening of cavity 12,  Col. 4, line 13, alignment patterns formed at the corners of the die 16, which may be in the form of fiducial  marks 30, are viewable simultaneously by the optical systems 26, 28, Col. 4, line 25-26).








Allowable Subject Matter

Claims 3-11, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
With respect to claims 3, 6, 15-17 the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

wherein the look-through passage comprises a plurality of slots radially arranged around the central axis (Claim 3).
wherein the look-through passage comprises a first portion comprising the at least one slot and a second portion comprising a circular aperture, wherein the second portion is nearer to the optical unit than the first portion ( Claim 5)
wherein the connecting unit comprises a plurality of central apertures substantially aligned to form the look- through passage of the bond head structure, wherein each central aperture has a 19transverse width perpendicular to the central axis, and at least two of the transverse widths of the central apertures are different (Claim 6).
wherein the fiducial mark is a first fiducial mark and the surface of the electrical component includes a second fiducial mark thereon, and wherein the look-through passage comprises a plurality of slots and is configured to allow the optical unit to view and inspect the first and second fiducial marks of the electrical component through different slots (Claim 15)
wherein the connecting unit comprises an adaptor member to which the bond head collet is attached and an actuating member attached between the adaptor member and the actuator unit ( claim 16).
wherein the connecting unit comprises a heating unit configured to provide heat during bonding of the electrical component to the bonding area of the base member(claim 17).

Claims 4 objected to being dependent on claim 3.
Claims 7-11 objected to being dependent on claim 6.
Claim 18-20 objected to being dependent on claim 17.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHATIB A RAHMAN/Examiner, Art Unit 2813